          Case 1:20-cv-03677-LGS-KHP Document 152 Filed 01/19/21 Page 1 of 1




Aarti Reddy                                                                                         VIA CM/ECF
+1 415 693 2103
areddy@cooley.com



January 19, 2021

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:        Nichols v. Noom, Case No. 20-cv-3677 (LGS) (KHP):
           Joint Letter Re: [Proposed] Briefing Schedule for Motion to Dismiss

Dear Judge Schofield:

Pursuant to the Court’s order (ECF No. 130), the parties propose the following briefing schedule
for Defendants’ motion to dismiss Plaintiffs’ Third Amended Complaint:

      •    Motion due: February 12, 2021

      •    Opposition brief due: March 12, 2021

      •    Reply brief due: March 26, 2021

Sincerely,

/s/ Aarti Reddy
Aarti Reddy
Counsel for Defendants Noom, Inc. and Artem Petakov

/s/ J. Burkett McInturff
J. Burkett McInturff
Counsel for Plaintiffs and the Proposed Class




                          Cooley LLP 101 California Street 5th Floor San Francisco, CA 94111-5800
                                       t: (415) 693-2000 f: (415) 693-2222 cooley.com
